Case 1:19-cv-00384-TSE-MSN Document 22 Filed 07/10/20 Page 1 of 2 PageID# 128



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division

 NICOLE BECKER GRANDSTAFF,                                )
     Plaintiff,                                           )
                                                          )
                    V.                                    )            Civil Action No. l:19-cv-384
                                                          )
 ANDREW SAUL,                                             )
 Commissioner of Social Security.,                        )
       Defendant.                                         )

                                                       ORDER


         This matter is before the Court on plaintiff's request forjudicial review ofthe final decision

of the Commissioner of the Social Security Administration (the "Commissioner") pursuant to 42

U.S.C. § 405(g). The Commissioner's final decision denied Plaintiff Nicole Becker GrandstafPs

claim for disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. § 423.

The Commissioner's final decision was based on a finding by the Administrative Law Judge

("ALJ")and the Appeals Council for the Office of Disability Adjudication and Review("Appeals

Council").

         This matter was referred to the magistrate judge, pursuant to 28 U.S.C. § 636(b)(1)(B),for

a Report and Recommendation("R&R")on the parties' cross-motions for summaryjudgment. On

June 19, 2020, United States Magistrate Judge Michael S. Nachmanoff entered an R&R

recommending affirmance of the Commissioner's final decision, thus denying plaintiff's motion
for summary judgment and granting the Commissioner's motion for summary judgment. More

specifically, the R&R recommends three findings: (i) that the ALJ's residual functional capacity

("RFC")' determination is supported by substantial evidence,(ii) that the ALJ properly evaluated



'Residual functional capacity is "the most [plaintiff] can still do despite [his] limitations." 20 C.F.R. §§
404.1545(a)(1), 416.945(a).

                                                            1
Case 1:19-cv-00384-TSE-MSN Document 22 Filed 07/10/20 Page 2 of 2 PageID# 129
